Case: 19-30443      Document: 00515273616         Page: 1    Date Filed: 01/15/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                 FILED
                                    No. 19-30443                            January 15, 2020
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk

JESSE CLARENCE BROWN, SR. ESTATE; RENE FELIPPE BROWN;
DELICIA CARRIE MARSHALL; DANNA DERRELL BROWN; JESSE
CLARENCE BROWN, JR.,

                                                 Plaintiffs - Appellants
v.

NEW YORK LIFE INSURANCE COMPANY,

                                                 Defendant - Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:17-CV-1486


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM:*
       Plaintiffs appeal the entry of summary judgment in this insurance-
coverage dispute. The district court had subject-matter jurisdiction because
the defendant properly removed the case under 28 U.S.C. § 1441. The court
held plaintiffs are not entitled to life-insurance benefits because the policy
owner stopped paying the premiums fifteen years before he died. After
carefully considering the eight issues raised in the plaintiffs’ briefs, the record,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30443   Document: 00515273616   Page: 2   Date Filed: 01/15/2020



                              No. 19-30443
and the applicable law, we agree with the district court. Its judgment is
AFFIRMED.




                                    2